MEMORANDUM OPINION
No. 04-03-00619-CV
Ernesto GUERRA,
Appellant
v.
JONES BLOODSTOCK AGENCY, L.L.P. and Certain Underwriters at Lloyd's of London,
Appellees
From the 73rd Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CI-00585
Honorable David Peeples, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	November 19, 2003
DISMISSED
	The parties have filed a joint motion to dismiss this appeal.  The motion to dismiss is granted, and
this appeal is dismissed.  See Tex. R. App. P. 42.1(a)(2).  Pursuant to the agreement of the parties, costs
of appeal are taxed against the parties who incurred them.  See id. at (d).   
 
							PER CURIAM